5500Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 2/5/2021, Amendments to the Claims, Claims, Specification, as well as Remarks have been received and considered by the examiner. Claim 3 has been canceled. Claims 1, and 4-6 are currently pending.

Response to Amendment
Applicant's amendments and arguments are sufficient to overcome the rejections/objections in the Office action of 8/5/2020. Accordingly, the rejections/objections have been withdrawn.

Allowable Subject Matter
Claims 1, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, while the prior art, arguably provides a biased contact pin (see previously cited Weatherby, fixed stop 36) that bears against the cam collar, 
The prior art of record does not provide: “wherein the cam collar has cam ramps that provide a ratcheting action by arresting rotation of the cam collar when the spool is being payed out, and permitting rotation of the cam collar in an opposite sense when the spool is being out wound”, in combination with the remaining limitations. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655